 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7   CATAMOUNT PROPERTIES 2018, LLC,                     Case No. 2:19-cv-00962-RFB-CWH
 8                       Plaintiff,                                          ORDER
 9           v.
10
     FRASBERG SELASSIE,
11
                        Defendant.
12
13
14          Before the Court is Defendant’s application to proceed in forma pauperis and petition for
15   removal (ECF No. 1), Plaintiff’s Motion to Remand (ECF No. 4), and Plaintiff’s Motion to Shorten
16   Time (ECF No. 5).
17          Defendant sought leave to remove the instant unlawful detainer action from Nevada state
18   court on June 6, 2019. ECF No. 1. Defendant asserts that this Court has federal question subject
19   matter jurisdiction based on an alleged violation of 12 U.S.C. § 2601 et seq., the Real Estate
20   Settlement Procedures Act.
21          On June 10, 2019, Plaintiff filed the instant Motion to Remand and Motion to Shorten
22   Time. ECF Nos. 4, 5. Plaintiff argues that 12 U.S.C. § 2601 et seq. has no application to the
23   instant state foreclosure and unlawful detainer action. Plaintiff further requests that the Court
24   shorten the time in which Defendant’s Motion to Remand is to be heard because Defendant is
25   making alterations to the property in dispute.
26          Federal courts are courts of limited jurisdiction. In re Hunter, 66 F.3d 1002, 1005 (9th Cir.
27   1995). A defendant may remove a case initially filed in state court to federal court if the federal
28   court would have had original jurisdiction. 28 U.S.C. § 1441(a). “Removal and subject matter
 1   jurisdiction statutes are strictly construed, and a defendant seeking removal has the burden to
 2   establish that removal is proper and any doubt is resolved against removability.” Hawaii ex rel.
 3   Louie v. HSBC Bank Nev., N.A., 761 F.3d 1027, 1034 (9th Cir. 2014) (citation and quotation
 4   marks omitted). A federal court should remand a case to state court if any doubt exists as to the
 5   right to removal. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)
 6   (footnote omitted). Federal courts have original jurisdiction over actions arising under federal law.
 7   28 U.S.C. § 1331. A case arises under federal law if the federal question appears on the face of
 8   the plaintiff's well-pleaded complaint. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 808
 9   (1986).
10             The Court finds that it lacks subject matter jurisdiction in this matter. Plaintiff’s complaint
11   presents only a state law claim for unlawful detainer. ECF No. 1-1 at 8–10. Compliance with the
12   Real Estate Settlement Procedures Act is not a necessary element of a Nevada unlawful detainer
13   claim. See Nev. Rev. Stat. Ann. §§ 40.250–255. Plaintiff plainly presents no federal question on
14   the face of its complaint.
15             IT IS ORDERED that Plaintiff’s Motion to Shorten Time (ECF No. 5) is GRANTED.
16             IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (ECF No. 4) is
17   GRANTED.
18             IT IS FURTHER ORDERED that Defendant’s Petition for Removal is DENIED and
19   Defendant’s application to proceed in forma pauperis is DENIED as moot.
20             IT IS FURTHER ORDERED that this case is remanded to state court and back to the
21   Las Vegas Justice Court, Clark County, Nevada, Case Number 19C011528. The Clerk of Court
22   is directed to close this case.
23
24             DATED: June 14, 2019.
25
                                                              __________________________________
26                                                            RICHARD F. BOULWARE, II
27                                                            UNITED STATES DISTRICT JUDGE

28



                                                        -2-
